Judgment Supreme Court, New York County (John Doyle, J.), entered June 16, 1989, which, upon a jury verdict, found in favor of plaintiff against defendant and awarded damages in the amount of $100,000, unanimously modified, without costs, on the law and *345the facts, and a new trial ordered solely on the issue of damages, unless defendant, within 20 days after service of a copy of the order herein upon counsel for plaintiff, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to increase the verdict in plaintiffs favor to $600,000 and to entry of an amended judgment in accordance therewith. If defendant so stipulates, the judgment, as amended, is unanimously affirmed, without costs and without disbursements.
After review of the record, including the testimony of complainant and his expert witness concerning his previous hospitalizations, chemotherapy treatment and attendant side effects (i.e., loss of hair, loss of appetite, depression, extreme stomach cramps, nausea, lowered fertility and kidney problems), we conclude that the verdict was inadequate to the extent indicated. Concur—Murphy, P. J., Kupferman, Milonas and Rubin, JJ.